Citation Nr: 1617955	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  97-27 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to separate disability ratings for loss of motion of the cervical spine and for cervical spine intervertebral disc syndrome (IVDS).

3.  Entitlement to an effective date earlier than July 1, 1996 for the award of a 40 percent or 60 percent disability rating for cervical spine IVDS.


REPRESENTATION

Veteran represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 through May 1966 and also had documented periods of active duty for training (ACDUTRA) from March through May of 1985 and in July of 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2001 and April 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the April 2001 rating decision, the RO denied a separate compensable disability rating for the Veteran's service-connected cervical spine disability and granted an increased disability rating of 30 percent for the cervical spine disability, effective July 1, 1996.  In the April 2002 rating decision, the RO denied service connection for sinusitis.  The Veteran has perfected timely appeals as to those issues.

In July 2004, the St. Petersburg RO issued a new rating decision in which it granted, among other issues, an earlier effective date of May 25, 1985 for the 30 percent disability rating awarded for cervical spine strain with osteophytes, C4-7, status-post C6 bilateral foraminotomies; granted a higher 60 percent disability rating for that disability, effective July 1, 1996; and granted a total disability rating based on unemployability due to service-connected disabilities (TDIU), effective May 1, 1997.

The matter was subsequently returned to the Board, and in August 2005, the Board denied a disability rating higher than 60 percent for cervical spine strain with osteophytes, C4-7, status-post C6 bilateral foraminotomies; denied a separate disability rating for cervical spine degeneration and IVDS; and denied an effective date earlier than July 1, 1996 for the award of the 60 percent disability rating for cervical spine strain with osteophytes, C4-7, status-post C6 bilateral foraminotomies.

Again, the Veteran sought appeal of the August 2005 Board decision.  In a November 2007 memorandum decision, the Court determined that the Board erred in failing to consider whether the Veteran was entitled to a higher 40 percent disability rating in the one year period preceding receipt of his original claim for an increase on July 1, 1996.  For that reason, the Court remanded the issue of the Veteran's entitlement to an earlier effective date for a 60 percent disability rating for the Veteran's cervical spine disability.  The Court determined also that the Board inappropriately applied pre-2002 and pre-2003 versions of the spine rating codes without first determining whether the pre-revised or post-revised versions of the codes were more advantageous to the Veteran.  As such, the Court remanded the issue concerning the Veteran's entitlement to a separate disability rating for cervical spine degeneration and/or IVDS so that the Board could apply the version of the rating code that is more advantageous to the Veteran.

In January 2009, among other issues, the Board denied the Veteran's claim for a separate disability rating for cervical spine degeneration and/or IVDS and his claim for an effective date earlier than July 1, 1996 for a 40 percent or 60 percent disability rating for the Veteran's service-connected cervical spine strain with osteophytes, C4-7, status-post C6 bilateral foraminotomies.  The Veteran also appealed that decision to the Court.

In a March 2011 memorandum decision, the Court determined that the medical evidence in the record was unclear as to the question of whether demonstrated loss of cervical spine motion was attributable to IVDS under DC 5293.  Hence, the Court remanded the issue of the Veteran's entitlement to a separate disability rating for cervical spine degeneration and IVDS for further development as to that medical question.  Concerning the Veteran's entitlement to an earlier effective date for the assignment of a 40 percent or 60 percent disability rating, the Court determined that the Board failed to consider and address evidence in the record that appeared contrary to the Board's denial.  Hence, the Court vacated that portion of the Board's decision and remanded that issue to the Board.  In regard to the issue of the Veteran's entitlement to service connection for sinusitis, the Court held that a November 2001 VA examiner's opinion, upon which the Board relied in denying the Veteran's claim, offered inadequate rationale and was therefore incomplete.  Accordingly, that issue was also remanded so that the Board could obtain a more thorough opinion.

In February 2012, the Board remanded the issues on appeal for more development, to include:  obtaining the records for all VA treatment received by the Veteran since June 2009; arranging the Veteran to undergo a new VA orthopedic examination to explore the orthopedic and neurological manifestations associated with his cervical spine; arranging the Veteran to undergo a new VA examination of his sinuses to determine the nature and etiology of any diagnosed sinus disorder; and readjudication of the issues on appeal by the AOJ.

The AOJ undertook efforts to perform the development ordered in the February 2012 remand and returned the matter to the Board.  In June 2013, however, the Board determined that an August 2012 VA examination of the Veteran's cervical spine was incomplete because the examination did not include a contemporaneous electromyography, nerve conduction tests, x-rays, or MRI.  Moreover, the Board observed, the August 2012 examiner failed to reconcile findings from previous November 2000 cervical findings and November 2001 neurological examinations.  Also, the Board noted that although the August 2012 examiner noted that the Veteran's current range of motion are multifactorial residuals of his service-connected neck condition with chronic pain syndrome, the examiner expressed that it would be mere speculation to state the extent to which  each condition contributed to cause his decreased range of motion.  The Board was of the opinion that this opinion and rationale were inadequate.  Finally, the Board also determined that an August 2012 VA examination of the Veteran's sinuses was also inadequate because the examiner, in rendering a negative opinion, failed to discuss the instances in which the Veteran was treated for sinus problems during his period of ACDUTRA in 1985 and by VA in 1990.

For the foregoing reasons, the Board remanded the matter once again for yet additional development, to include:  arranging the Veteran to undergo a new VA neurological examination of his cervical spine; arranging the Veteran to undergo a new VA sinus examination; and readjudication of the issues on appeal by the AOJ.  The AOJ has undertaken efforts to perform the ordered development and returned the matter to the Board for its de novo review.

The issues of the Veteran's entitlement to separate disability ratings for loss of motion of the cervical spine and for cervical spine IVDS and to an effective date earlier than July 1, 1996 for the assignment of a 40 or 60 percent disability rating for cervical spine IVDS are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has allergic rhinitis that pre-existed his periods of active duty service and ACDUTRA, and, is characterized by periodic and acute episodes of sinusitis.

2.  The Veteran's allergic rhinitis was not aggravated by his periods of active duty service and ACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for sinusitis are not met.  38 U.S.C.A. §§ 1131, 1153, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In relation to the issue of the Veteran's entitlement to service connection for sinusitis, a pre-rating April 2001 letter notified the Veteran of the information and evidence needed to substantiate his claim.  This notice was deficient in that it did not provide notice as to the process by which disability ratings and effective dates are assigned.  Despite this deficiency, there is no prejudice in issuing a final decision as to the Veteran's claim for service connection for sinusitis because the preponderance of the evidence is against that claim.  Accordingly, any potential questions that might arise concerning the assignment of an effective date or disability rating for service-connected sinusitis are moot.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  The Veteran's claims submissions, lay statements, service treatment records, VA treatment records, identified and relevant private treatment records, and social security records have been associated with the claims file.  During the appeal period, the Veteran was afforded VA examinations of his claimed sinusitis in August 2001, August 2012, and January 2014 to ascertain the nature of the Veteran's disability and to determine whether it is related in any way to his periods of active duty service and/or ACDUTRA.  Those examinations, considered along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's claimed sinusitis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection for Sinusitis

In his claims submissions, the Veteran asserts generally that he is entitled to service connection for sinusitis.  During VA examinations conducted in August 2001, August 2012, and January 2014, he elaborated that he was exposed, over a 12 week period, to pigeon droppings that were apparently located directly outside of his office window while he was stationed in San Antonio, Texas.  Thus, he appears to be asserting primarily that his claimed sinusitis condition resulted from, or was aggravated by, his in-service exposure to pigeon droppings.

Generally, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.   In order to show the existence of a chronic disease during service, the evidence must demonstrate a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

Under VA regulations, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  Here, the Veteran's service department records include reports from his February enlistment examination.  Although a physical examination of the head, face, neck, nose, sinuses, mouth and throat, ears, eyes, lungs, and chest was apparently normal, the enlistment examination report notes nonetheless that the Veteran reported a pre-service history of "whooping cough" and "hay fever."  In that regard, and construing the Veteran's reported history of hay fever broadly, the enlistment examination appears to reflect a reported pre-service history of allergies.  Under the circumstances, the Board finds that the Veteran had a pre-service history of allergies.

A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service).

Subject to all of the above, the Board turns to the relevant evidence.  In addition to the enlistment examination records discussed above, the Veteran's service department records include an April 1964 record which shows that the Veteran was treated for complaints of a sore throat and swollen glands, and a January 1966 record which reflects that the Veteran was treated at that time for an upper respiratory infection.  Neither of those records show any involvement of the sinuses; hence, the conditions for which the Veteran was treated in April 1964 and in January 1966 would appear not to be related to his claimed sinusitis disorder.

A March 1985 record for treatment received by the Veteran during ACDUTRA reflects complaints from the Veteran that his allergies were acting up.  He was seen the following month for reported chest congestion and dizziness, and indeed, a history of allergies and rhinitis was noted by treating medical personnel.  A diagnosis of allergic rhinitis was rendered.

Also in April 1985, the Veteran was referred to the allergy clinic, where he reported a history of itching and watery eyes, nasal congestion with rhinorrhea, sinus headaches, and occasional wheezing that occurred on a continuous basis throughout the year.  He stated that those symptoms were exacerbated recently by productive cough, right-sided pleuritic chest pain, mild diaphoresis, and feeling hot.  A physical examination revealed that the inferior turbinates in the Veteran's nose were moderately erythematous and swollen.  A test for sensitivity to allergens was performed and such testing revealed that the Veteran had perennial allergic rhinoconjunctivitis with documented allergies to mites, cat dander, Greer dust, molds, trees, weeds, and grasses.  The Veteran was placed on a treatment of antibiotics and inhalers.

The following month, in May 1985, the Veteran was seen in follow-up at the conclusion of his antibiotic course.  At that time, x-rays of the sinuses indicated marked improvement of both maxillary sinuses.  The diagnosis was upgraded to resolving maxillary sinusitis.  The service department records in the claims file do not indicate any ongoing or further treatment for the Veteran's sinuses or allergies.

Overall, the post-service treatment records indicate infrequent and sporadic treatment for the Veteran's sinus complaints.  An October 1997 VA treatment record contained in a file obtained from the Social Security Administration (SSA) shows that the Veteran was treated at that time for sore throat, sinus congestion, and productive cough.  An examination revealed pain with percussion over the maxillary sinus and the presence of dry crusting in the nasal passageways.  A diagnosis of upper respiratory infection with possible sinusitis was rendered.  It is unclear from the records, however, as to whether the suspected sinusitis was ever confirmed objectively.  VA treatment records from April 2002 reflect that the Veteran was treated for bronchitis.  Those records, however, do not suggest any relationship between the Veteran's bronchitis and sinuses; indeed, the records note that there was no evidence at that time of any facial sinus tenderness.

Over the course of the appeal period, the Veteran has been afforded three VA examinations of his claimed sinus condition.  The first examination was performed in August 2001.  Notably, there is no indication as to whether the examiner reviewed the claims file in conjunction with the examination, and indeed, the examiner made no reference to any findings in any claims file review.  Nonetheless, the August 2001 report notes that the Veteran reported that his chronic sinusitis began during reserve duty service in 1985 after he was exposed to extensive pigeon droppings over a 12 week period.  He asserted that since that time, his sinuses had become extremely sensitive and that subsequent allergy testing revealed sensitivity to various allergens.  Regarding his current sinus problems, although he had previously alleged "chronic" sinusitis, he reported both frontal and maxillary sinus pressure and purulent discharge that occurred four times a month and lasted periods of a day and a half.

On examination, the Veteran demonstrated no evidence of a speech impairment.  Although the Veteran reported having constant headaches, the examiner noted that those did not appear to correlate to the Veteran's sinuses.  An anterior rhinoscopy revealed mild septal deviation and the presence of septal spurs bilaterally.  The inferior turbinates were mildly hypertrophied.  Based upon the noted history and the findings from the examination, the examiner diagnosed likely allergic rhinitis and opined that it is unlikely that the Veteran has chronic sinusitis.  The examiner opined that the diagnosed allergic rhinitis was not likely related to service or to sensitization resulting from exposure to pigeon droppings; however, no additional rationale or basis was provided by the examiner for the rendered negative opinion.

In August 2012, the Veteran was afforded a second examination of his claimed sinus condition.  That examination was performed in conjunction with a review of the claims file.  Again, the Veteran reported he was having sinus infections due to his in-service exposure to pigeon droppings.  Essentially consistent with the record, he denied undergoing any regular treatment for his sinuses with an ear, nose, and throat or allergy specialist.  Although the examiner reported reviewing the claims file, she apparently did not note the Veteran's in-service allergen testing, as upon being told by the Veteran that he had undergone such testing during service, she urged him to provide the records from those tests to VA.  Thus, it is questionable as to whether the VA examiner had the benefit of the Veteran's full and complete medical history.

An examination performed at that time was grossly normal.  In the absence of any findings, the examiner determined that further diagnostic studies, such as radiology, endoscopy, and pulmonary function tests were not warranted.  As to sinusitis, the examiner opined that there was simply no objective evidence of a chronic sinusitis condition.  Apparently based on the Veteran's reported history and the extent of the medical history gleaned on review of the claims file, the examiner diagnosed allergic rhinitis.  The examiner did not, however, provide any opinion as to whether the Veteran's allergic rhinitis was related in any way to the Veteran's periods of service, or, was aggravated by the same.

The Veteran was afforded a new VA examination of his claimed sinus condition in January 2014.  Again, the Veteran reported the in-service history of exposure to pigeon droppings and attributed his claimed conditions to that exposure.  The claims file was reviewed by the examiner in conjunction with the examination and reference was made by the examiner to essentially the same medical history as outlined above.  The examiner noted also that a December 2012 maxillofacial CT study revealed no radiological evidence of sinusitis.

Once again, an objective examination of the sinuses revealed no abnormalities.  Based on the objective examination and the noted medical history, the examiner confirmed the previous diagnoses of allergic rhinitis.  The examiner also concurred with the previous August 2001 VA examiner's opinion that the Veteran's allergic rhinitis did not have its onset during service, was not aggravated by service, and was not otherwise related to an incident during service, to include the Veteran's reported exposure to pigeon droppings.

As rationale, the examiner observed that allergic rhinitis generally acts up intermittently, depending on exposure to environmental antigens which may include pigeon droppings.  Nonetheless, the examiner states, such agents do not worsen or aggravate the condition, but rather, cause only transient symptoms during the time that the person is exposed to the antigen.  Moreover, the examiner noted, there is no evidence that the Veteran's pre-existing allergic rhinitis was aggravated during service.  Indeed, the examiner observed, although the Veteran was treated during service for acute maxillary sinusitis during service in 1985, that acute episode resolved after a course of antibiotics.  In that regard, the examiner observed that acute episodes of sinusitis occur in the general population worldwide and do respond favorably to antibiotic treatment.  Also, the examiner notes, according to the American Academy of Otolaryngology, chronic sinusitis is characterized as involving symptoms for periods of 12 weeks or more.  Thus, the examiner appears to conclude that, where the Veteran reported a history of episodes lasting one to two weeks of symptoms, the Veteran's symptoms appear to be more consistent with acute rhinitis.  Finally, the examiner noted again that a recent maxillofacial CT study performed in 2012 showed no evidence of chronic sinusitis.

In September 2015, the Board sought an expert medical opinion to determine whether the Veteran's sinusitis and/or rhinitis clearly and unmistakably pre-existed the Veteran's active duty service, and if so, whether that condition was aggravated during his active duty service, or alternatively, clearly and unmistakably manifested the natural progression of the illness.  Those opinions were given in a November 2015 opinion expressed by the Chief of the Otolaryngology-Head and Neck Surgery Department at the VA Medical Center in Indianapolis, Indiana (expert).  On review of the claims file, the expert observes that hay fever was noted during the Veteran's enlistment examination.  The expert pointed out that "hay fever" is old medical terminology which encapsulated allergic rhinitis and allergic conjunctivitis.  Hence, the expert determined, the clear and unmistakable evidence does show that the Veteran had pre-existing rhinitis.  The expert distinguished, however, that there is no evidence that the Veteran had pre-existing sinusitis, which apparently is a distinct condition from rhinitis and is not encapsulated by the term "hay fever."

In considering whether the pre-existing rhinitis was aggravated by during his active duty service, the expert observed, as also noted above, that the Veteran was treated during service in 1985 for reported eight or nine year history of perennial symptoms that included nasal drainage, nasal congestion, intermittent sinus headaches, and pain.  The examiner noted also the Veteran's allergy tests which revealed allergies to dust mites, cat dander, mold, Greer dust, and grasses and weeds.  In that regard, the expert opined that the Veteran's reaction in 1985, apparently as a result of exposure to pigeon droppings, is within the natural history of allergic rhinitis.  Hence, the expert opines, that episode in and of itself does not represent an aggravation of the Veteran's rhinitis.

Lastly, the expert considered whether it is at least as likely as not that the Veteran's current rhinitis and sinusitis occurred during, or is etiologically related to, the Veteran's periods of active duty and reserve service.  In doing so, the expert noted that sinusitis is a natural sequelae of rhinitis.  Nonetheless, the service treatment records reference only one episode of actual sinusitis which appears to have resolved with antibiotic therapy.  Hence, the expert opined, the single episode of sinusitis during service was acute in nature.  Thus, while the expert states that it is as likely as not that the acute episode of sinusitis that the Veteran experienced during service was related to exposure to pigeon droppings, the subsequent evidence does not support the conclusion that the Veteran has chronic sinusitis, or, that the Veteran's rhinitis condition was worsened due to the single in-service event.

The negative opinions and rationale given by the January 2014 VA examiner and in the VA expert's November 2015 opinion is consistent with the other facts and evidence in the record, to include the Veteran's in-service and post-service medical history and objective findings from earlier VA examinations.  Moreover, the examiner's conclusions appear to be supported by medical principles that are generally accepted by the medical community and which comport with the symptoms reported by the Veteran and the findings from the examination.  For those reasons, the Board is inclined to assign significant probative weight to the January 2014 VA examiner's findings and opinion.

Notably, the January 2014 VA examiner's opinion is contradicted in the record only by the Veteran's assertion and belief that he has a chronic sinusitis condition that resulted from in-service exposure to pigeon droppings.  Notably, the August 2001 VA examiner noted that the Veteran performed duties as a combat medic during his periods of active duty service.  The evidence in the claims file neither refutes nor confirms such service.  Affording the Veteran the benefit of the doubt as to that question, the Board concludes that the Veteran does have experience as a combat medic, and to that end, has some medical knowledge and experience.

Notwithstanding the Veteran's medical experience, the Board is not inclined to assign significant probative weight to the Veteran's assertions concerning the cause of his claimed sinusitis condition.  In the first place, the Board observes that repeated objective testing performed during this appeal period has not indicated any objective signs of a chronic sinus condition.  Hence, to the extent that the Veteran may be qualified to render a medical diagnosis on his own behalf, such diagnosis is not supported by documented objective findings in the record, and indeed, are contradicted by diagnoses rendered by three VA examiners whose opinions are based on objective examination.  For that reason, the Board is inclined to place significantly greater probative weight to the diagnoses rendered in the VA examinations.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (stating that the Board's duty is to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another).

Even if the Board were to place probative weight on the Veteran's self-diagnosis, the Board also does not assign significant weight to his assertion that his claimed sinus condition is related in any way to his in-service exposure to pigeon droppings.  As noted by the January 2014 VA examiner, it is certainly plausible that pigeon droppings may be an antigen that triggers an allergic reaction.  Nonetheless, the other evidence in the records simply is not consistent with the Veteran's asserted etiological relationship.  In that regard, and as noted above, the service treatment records clearly show that the Veteran has a history of allergies that pre-date his periods of active duty service and ACDUTRA.  Additionally, the Board is persuaded by the January 2014 VA examiner's reasoned rationale that exposure to allergens do not aggravate or worsen an allergic condition, but rather, cause transient and acute reactions as long as the person continues to be exposed to the antigen.  That rationale appears to be a principle accepted by the medical community and endorsed by a preeminent authority in the field of otolaryngology.  Moreover, and as also pointed out by the January 2014 examiner, the nature and duration of the symptoms shown by the Veteran during service and after his separation service are consistent with the conclusions and rationale given by the examiner.  Similarly, the Board places significant probative weight on the conclusions and rationale expressed in the October 2015 expert opinion, which is based on an accurate understanding of the Veteran's medical history gained from review of the claims file and which is consistent with the facts and history shown in the record.

In contrast, the Veteran's asserted etiological relationship is not supported by any rationale.  Toward that end, although the Veteran may perhaps be competent to provide an opinion as to the cause of his claimed disorder, his opinion appears to be speculative at best and not entitled to significant probative weight.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (stating that the probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches; as true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators); see also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (holding that, in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (stating that medical opinions based on speculation, without supporting clinical evidence, does not provide the required degree of medical certainty and would be of no probative value).

Based on the foregoing analysis, the Board concludes that the Veteran is not entitled to service connection for a sinus or allergy-related disorder.  To that extent, this appeal is denied.  Again, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable because the preponderance of the evidence is against the Veteran's service connection claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Service connection for sinusitis is denied.


REMAND

As noted previously, a March 2011 memorandum decision issued by the Court determined that the medical evidence in the record was unclear as to the question of whether demonstrated loss of cervical spine motion was attributable to IVDS under the pre-revised provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).    Hence, the Court remanded the issue of the Veteran's entitlement to a separate disability rating for cervical spine degeneration and IVDS for further development as to that medical question.

Concerning the Veteran's entitlement to an earlier effective date for the assignment of a 40 percent or 60 percent disability rating for IVDS for the one year "lookback" period before receipt of the Veteran's claim for an increase on July 1, 1996, the Court determined that the Board failed to consider and address evidence in the record that appeared contrary to the Board's denial.   Hence, the Court vacated the Board's denial of that issue and also remanded that issue to the Board.

Upon return to the Board's jurisdiction, the Board directed in its most recent June 2013 remand that the Veteran be afforded a new VA neurological examination to determine all neurological manifestations attributable to the Veteran's cervical spine degeneration and IVDS.  Specific in its instructions, the Board directed that the examiner conduct "any necessary testing, to include EMG and [nerve conduction studies], x-rays, or MRI."

Pursuant to the Board's remand, the Veteran was afforded a new VA examination in January 2014.  During that examination, the Veteran reported that he was experiencing radiating pain symptoms into his upper extremities.  In her summary of her review of the claims file, the examiner also noted that treatment records dating back to 1984 reference repeatedly complaints of radiating cervical spine pain and suspected cervical spine radiculopathy based on radiologically observed spondylosis and positive EMG findings in 1994.  Neurological tests performed by the examiner revealed normal motor strength, normal reflexes, and normal sensation in both upper extremities.  Based on those neurological findings, the examiner concluded that the Veteran does not have a radiculopathy, IVDS, or neurological manifestations associated with his cervical spine disability.

To the extent that the examiner opined that the Veteran does not have any neurological manifestations, she did not address or explain why or how her current findings would contrast so sharply from earlier medical findings contained in the claims file.  Toward that end, it remains unclear from the record as to whether the Veteran's cervical spine disability was manifested by IVDS or other neurological manifestations prior to July 1, 1996.

In the absence of any explanation from the examiner for the discrepancies in her findings from the January 2014 examination and the earlier neurological findings noted elsewhere in the claims file, the January 2014 VA examiner's opinion is incomplete.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the terms of that remand.  Stegall v. West, 11 Vet. App. 268 (1998).  For the foregoing reasons, the Veteran must be afforded another VA neurological examination at this time.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurological examination, with a medical doctor who has not previously examined the Veteran, to determine the current severity of his cervical spine disability.  The examiner must review the claims file and note that review in the report.  Any tests or studies deemed necessary should be conducted.  The examiner should explain, in terms meaningful to a layperson, the base line results of those tests versus the results obtained for the Veteran and explain the meaning of any abnormal results obtained.  The examination report must provide a complete rationale for all opinions.  The examiner is requested provide the following information:

	(a) Identify and describe in detail all residuals 	attributable to the Veteran's service-connected cervical 	spine disability.  With regard to any neurological 	disability resulting from the service-connected 	cervical spine disability, the specific nerve affected 	should be specified, and the degree of paralysis 	shown.

	(b) Report whether the Veteran has had any 	incapacitating episodes as a result of his service-	connected cervical spine disability and the frequency 	of incapacitating episodes.  An incapacitating episode 	is defined as a period of acute signs and symptoms 	due to intervertebral disc syndrome that requires bed 	rest prescribed by a physician and treatment by a 	physician. 

	(c) The examiner should include a complete 	description of the symptoms attributable specifically 	to intervertebral disc syndrome and specifically state 	whether any limitation of motion of the cervical spine 	is attributable to intervertebral disc syndrome, 	described as a nerve root injury, or to some other 	cause.  The examiner should include a rationale for the 	opinion that includes a discussion of the facts at issue 	as presented above.

	(d) State whether there is any limitation of motion of 	the cervical spine that is due to intervertebral disc 	syndrome, or whether there is limitation of cervical 	spine motion that is due to some other cause or 	disability than intervertebral disc syndrome.

	(e) If the examiner determines that IVDS is not shown 	on examination, the examiner should explain the 	apparent discrepancy between the absence of IVDS 	during the examination and earlier neurological 	findings contained in the record.

2.  Then, readjudicate the issues remaining on appeal.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


